DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    CROSS-REFERENCE TO RELATED APPLICATION 
2.         This application is a continuation of U.S. Patent Application No. 16/721,411, filed December 19, 2019, which is a continuation of U.S. Patent Application No. 16/133, 378, filed September 17, 2018 and entitled "Packaging Devices and Methods of Manufacture Thereof," now U.S. Patent No. 10,522,480, issued on December 31, 2019, which is a continuation of U.S. Patent Application No. 15/169,177, filed May 31, 2016 and entitled "Packaging Devices and Methods of Manufacture Thereof ," now U.S. Patent No. 10,079,213 issued on September 18, 2018, which is a divisional of U.S. Patent Application No. 14/180,192, filed on February 13, 2014 and entitled "Packaging Devices and Methods of Manufacture Thereof," now U.S. Patent No. 9,355,906 issued May 31, 2016, which claims priority to U.S. Provisional Application No. 61/777,691, filed on March 12, 2013 and entitled "Packaging Devices and Methods of Manufacture Thereof," which applications are hereby incorporated herein by reference.

                     Double Patenting
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.        Claims 1-2, 7, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 9,355,906 (here and after ‘906). Although the conflicting claims are not identical, they are not patentably distinct from each other because the following rationale.
7.         Claims 1-2, 7, read in claims 8-10 of ‘906 respectively with no non-obvious difference between the subject matter included in pending claims 1-2, 7, and in claims 8-10 of ‘906. The only difference being the limitation of “the first portion of the molding material being greater than the second portion; and singulating the substrate along the plurality of scribe line regions” from claim 8 of the parent that has not being claimed in claim of the parent ‘906. Although the claims at issue are not identical, they are not patentably distinct from each other. Therefore, it would have been obvious to a person having ordinary skill in the art having the teachings of the instant application using this reference, because the present claims are directed to a packaging device by continual reductions in minimum feature size, which allow more components to be integrated into a given area. These smaller electronic components such as integrated circuit dies also require smaller packages that utilize less area than packages of the past.  
(see table below).
Application 17/070582
U.S. Patent No. 9,355,906 
1. A method of forming a semiconductor device, the method comprising: forming a contact pad over a circuit region of a substrate, the substrate including a seal ring around the circuit region; forming a passivation layer over the substrate and over the contact pad; forming a post passivation interconnect (PPI) structure over the passivation layer, wherein the PPI structure extends through the passivation layer and is electrically coupled to the contact pad; coupling a conductive ball to the PPI structure; depositing a molding material over the conductive ball, the PPI structure, and the passivation layer; and removing a first portion of the molding material from over the seal ring.
2. The method of claim 1, further comprising removing a second portion of the molding material from over the conductive ball, wherein after removing the first portion and the second portion of the molding material, the molding material has a first thickness directly over the seal ring and has a second thickness proximate to the conductive ball, wherein the first thickness is different from the second thickness. 
8. A method of manufacturing a packaging device, the method comprising: forming a plurality of contact pads over a substrate, the substrate including a plurality of seal ring regions and a plurality of scribe line regions; forming a passivation layer over the substrate and over a first portion of each of the plurality of contact pads yet leaving a second portion of each of the plurality of contact pads exposed; forming a plurality of post passivation interconnect (PPI) lines over the passivation layer, wherein each of the plurality of PPI lines is coupled to a second portion of one of the plurality of contact pads; forming a plurality of PPI pads over the passivation layer, wherein each of the plurality of PPI pads is coupled to one of the plurality of PPI lines; coupling a conductive ball over each of the plurality of PPI pads; depositing a molding material over the plurality of conductive balls, the plurality of PPI lines, and the passivation layer; curing the molding material; removing a first portion of the molding material from over portions of the plurality of seal ring regions and the plurality of scribe line regions; removing a second portion of the molding material from over the plurality of conductive balls, the first portion of the molding material being greater than the second portion; and singulating the substrate along the plurality of scribe line regions.
7. The method of claim 6, wherein removing the second portion of the molding material comprises performing a plasma treatment process. 
9. The method according to claim 8, wherein removing the second portion of the molding material from over the conductive balls comprises a plasma treatment process. 
9. The method of claim 2, wherein the substrate further comprises a scribe line region around the seal ring, wherein removing the first portion of the molding material also removes the molding material from over the scribe line region. 
10. The method according to claim 8, wherein removing the first portion of the molding material from over the portions of the plurality of seal ring regions and the plurality of scribe line regions comprises removing the first portion of the molding material from over corners of the plurality of seal ring regions and the plurality of scribe line regions. 


8.        Claim 13 is/are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,355,906 (here and after ‘906). Although the conflicting claims are not identical, they are not patentably distinct from each other because the following rationale. 
9.         Claim 13 reads in claim 1 of ‘906 respectively with no non-obvious difference between the subject matter included in pending claim 13 and in claim 1 of ‘906. The only difference being the limitation of “the molding material has a first thickness directly over a scribe line region of the substrate around the circuit region, and has a second thickness proximate the conductive ball, wherein the first thickness is smaller than the second thickness” from claim 13 of the present application and the limitation of “the molding material having a thickness, measured in a direction orthogonal to the major surface of the substrate, that is greater than the first height” from the parent ‘906. Although the claims at issue are not identical, they are not patentably distinct from each other. Therefore, it would have been obvious to a person having ordinary skill in the art having the teachings of the instant application using this reference, because the present claims are directed to a packaging device by continual reductions in minimum feature size, which allow more components to be integrated into a given area. These smaller electronic components such as integrated circuit dies also require smaller packages that utilize less area than packages of the past.  
(see table below).	 
Application 17/070582	
U.S. Patent No. 9,355,906 
13. A method of forming a semiconductor device, the method comprising: forming an interconnect wiring over and electrically coupled to a circuit region of a substrate; forming a conductive ball over and electrically coupled to the interconnect wiring; depositing a molding material over the conductive ball and the substrate; and reducing a thickness of the molding material, wherein after reducing the thickness of the molding material, the molding material has a first thickness directly over a scribe line region of the substrate around the circuit region, and has a second thickness proximate the conductive ball, wherein the first thickness is smaller than the second thickness. 
1. A method of manufacturing a packaging device, the method comprising: forming an interconnect wiring over a substrate, the substrate having a major surface; forming a plurality of conductive balls over portions of the interconnect wiring, each conductive ball having a first height above the major surface of the substrate; depositing a molding material over the plurality of conductive balls and the substrate, the molding material having a thickness, measured in a direction orthogonal to the major surface of the substrate, that is greater than the first height; and removing a portion of the molding material from over scribe line regions of the substrate by applying to the molding material a molding clamp including a plurality of downwardly extending members formed thereon, the downwardly extending members being aligned to the scribe line regions. 


              Allowable Subject Matter
10.           Claims 3-6, 8, 10-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

11.        Claims 18-20 are allowed over the prior art of the record.
               	                                               Reasons for Allowance
 12.         The following is an examiner’s statement of reasons for allowance:
13.	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach the following:

•	mechanically coupling a molding clamp to the substrate, the molding clamp having a downwardly extending member, wherein after mechanically coupling the molding clamp, the downwardly extending member is aligned with a scribe line region of the substrate and repels the molding material from over the scribe line region to form a recessed region in the molding material from removing the molding clamp; and dicing the substrate along the recessed region in the molding material, as recited in claim 1.
        Therefore, the followings Claims 19-20 are also allowed as being directly or indirectly dependent of the allowed based claim (s). 
      
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899